DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-20 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 29 September 2020 and reviewed by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “path providing device configured to …”, “interface unit configured to …”, “communication module being configured to …”, “communication unit … configured to …” and “data fusion unit … configured to …” in claim set 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification does not describe a corresponding structure as performing the claimed function for “interface unit configured to …” and “data fusion unit … configured to …”. See 35 USC 112(a) and 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was “interface unit configured to …” and “data fusion unit … configured to …” without any direction between what specific devices are used for/as these systems and how they are capable of their functions. For example, it is recited “For example, the interface unit 820 may include at least one of an electric circuit, a5 processor, a communication device, a signal receiver, a signal transmitter, transceiver, or the like. In some examples, the interface unit 820 may be a software module including one or more computer programs or instructions. In some cases, the interface unit 820 may be a part of the processor 830” (see at least page 30 of the specification) and “For example, the data fusion unit 1600 may include at least one of an electric circuit, a processor, a communication device, a signal receiver, a signal transmitter, transceiver, or the like. In some examples, the data fusion unit 160015 may be a software module including one or more computer programs or instructions. In some cases, the data fusion unit 1600 may be a part of the processor 830”; therefore, a direct corresponding structure as performing the claimed function for “interface unit configured to …” and “data fusion unit … configured to …” has not been provided by the specification.
Claims 2-5, 6 and 8-12 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “one or more sensors”. It is unclear, to the Examiner, whether there is any connection between the image sensor of the path providing device and “one or more sensors” disposed at the vehicle or not.

Claims 1 and 13 are indefinite because of the recited limitation “an electric component [disposed] at the vehicle”. It is unclear, to the Examiner, whether Applicant is referring to the one or more sensors disposed at the vehicle by “an electric component [disposed] at the vehicle” or whether Applicant is referring to any random/general electric component because based on Applicant’s specification (see at least pages 35, 52 and 64), it appears to the Examiner that an electric component is the same as the one or more sensors. 

Claims 3, 5, 6, 10 and 11 are indefinite because of the recited limitations “wherein the processor is configured to …”. Due to claim 1 previously reciting “a processor configured to …”; it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the processor is further configured to …” in claims 3, 5, 6, 10 and 11 or whether the limitations in claims 3, 5, 6, 10 and 11 are meant to replace the limitations of claim 1.

Claim 4 is indefinite because of the recited limitation “further comprising a communication unit disposed on a printed 30circuit board and configured to receive the map information including a plurality of layers from the server”. Claim 1 previously recites “map information received through a communication module”. It is unclear, to the Examiner, what the difference and/or connection is between the communication module of claim 1 and the communication unit of claim 4 since based on the specification, such limitations are connected but the way the claims are configured make it appear as if two fully separate limitations.

Claim 5 is indefinite because of the recited limitation “the optimal path”. Claim 1 previously recites “determine an optimal path” and “update the optimal path”; as such, it is unclear, to the Examiner, whether Applicant in claim 5 is referring to the original optimal path or the updated one.

Claim 7 is indefinite because of the recited limitation “wherein the data fusion unit is configured to …”. Due to claim 5 previously reciting “a data fusion unit … configured to …”; it is unclear, to the Examiner, whether Applicant meant to instead recite “wherein the data fusion unit is further configured to …” in claim 7 or whether the limitations in claim 7 are meant to replace the limitations of claim 5.

Claim 8 is indefinite because of the recited limitation “a printed circuit board” in lines 1-2. It is unclear, to the Examiner, whether Applicant is referring back to the same printed circuit board previously recited in claim 5 or not.

Claim 8 is indefinite because of the recited limitation “further comprising a communication unit disposed on a printed 30circuit board and configured to receive the map information including a plurality of layers from the server”. Claim 1 previously recites “map information received through a communication module”. It is unclear, to the Examiner, what the difference and/or connection is between the communication module of claim 1 and the communication unit of claim 5 since based on the specification, such limitations are connected but the way the claims are configured make it appear as if two fully separate limitations.
Claim 8 is indefinite because of the recited limitation “wherein the processor and the image sensor are disposed on the printed circuit board”. It is unclear, to the Examiner, why the exact same language of claim 5 is repeated again in claim 8.

Claim 11 is indefinite because of the recited limitation “server map information”. It is unclear, whether Applicant is referring to the same map information previously recited in claim 1 or not and if not, it is unclear, to the Examiner what the difference is between such two limitations.
Claim 11 is indefinite because of the recited limitation “the optimal path including a first path that includes the difference, and a second path that does not include the difference”. Claim 1 previously recites “the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle”. It is unclear, to the Examiner, whether the optimal path 

Claim 13 is indefinite because of the recited limitation “an image sensor”. It is unclear, to the Examiner, whether there is any connection between the image sensor disposed at the vehicle and “one or more sensors” disposed at the vehicle or not.

Claim 19 is indefinite because of the recited limitation “server map information”. It is unclear, whether Applicant is referring to the same map information previously recited in claim 13 or not and if not, it is unclear, to the Examiner what the difference is between such two limitations.
Claim 19 is indefinite because of the recited limitation “the optimal path including a first path that includes the difference, and a second path that does not include the difference”. Claim 13 previously recites “the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle”. It is unclear, to the Examiner, whether the optimal path further includes the limitations in claim 19 or whether the limitations of claim 19 are meant to replace the limitations of claim 13 and/or whether the limitations of claim 19 are in any way connected/related to the limitations in claim 13.

Claims 2, 9, 12, 14-18 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim limitations “interface unit configured to …” and “data fusion unit … configured to …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description states “interface unit configured to …” and “data fusion unit … configured to …” without any direct example of the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 13 recite “based on the sensing CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the received data could identify and determine the various information and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 1) that the various steps are being executed in a device does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1 and 13 “[A path providing device configured to] provid[e/ing] path information to a vehicle, the device/method comprising: [5an image sensor; an interface unit configured to] receive[ing] sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; [and a processor configured to:]10 identify, determine, 15based on the sensing information and the optimal path, generat[e/ing] autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). The “path providing device”, “image sensor”,  "interface unit", “one or more sensors", "processor", “communication module”, “electric component” and “server" are recited at a high level of generality and merely automate the steps. Accordingly, these additional elements do not integrate the abstract idea into practical application because they do not impose any meaningful limitations on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-12 and 14-20) further limit the abstract idea without adding significantly more. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-20 are rejected under 35 USC 101, and thus are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1).
Regarding claim 1, Kim discloses a path providing device configured to provide path information to a vehicle (see at least [0011], [0014], [0022], [0199]-[0209] and [0229]; providing path information is broadly interpreted as information provided for controlling the vehicle accordingly), the device comprising: 5an image sensor (see at least [0229], [0268] and [0308]); an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle (see at least [0014], [0018], [0037], [0114], [0144], [0214]-[0217], [0229], [0270], [0285], [0286] and [0310]), the sensing (see at least [0114], [0214], [0215], [0308] and [0310]); and a processor configured to: 10determine an optimal path for guiding the vehicle, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle (see at least [0014], [0210], [0212], [0297], [0300]-[0303], [0331]-[0337], [0382], [0389], [0394] and [0398]), 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server (see at least [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356]), and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path (see at least [0016], [0173], [0233], [0240], [0256], [0258], [0280], [0324], [0331]-[0337], [0354]-[0356] and [0406]).
Kim does not explicitly disclose based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine the optimal path from the identified lane. However, such matter is suggested by Jung (see at least [0052], [0054], [0064], [0070], [0071], [0074], [0075], [0099], [0120], [0121], [0139] and [0140]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Jung which teaches based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine the optimal path from the identified lane since they are both directed to devices for vehicles and incorporation of the teachings of Jung would increase accuracy by incorporating a much more accurate vehicle position information and thereby increase accuracy and reliability of the overall system.

Regarding claim 2, Kim as modified by Jung discloses wherein the interface unit is connected, through one or more wires, to the communication module disposed at the vehicle (see at least Kim [0014], [0018], [0037], [0114], [0144], [0214]-[0217], [0229], [0270], [0285], [0286] and [0310]).

Regarding claim 3, Kim as modified by Jung discloses wherein the processor is configured to transmit data to the 25communication module, the communication module being configured to, through  (see at least Kim [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356]).

Regarding claims 13 and 14, claims 13 and 14 are commensurate in scope with claims 1 and 4, respectively. See above for rejection of claims 1 and 4.

Regarding claim 15, Kim as modified by Jung discloses further comprising receiving the map information including a plurality of layers from the server, the plurality of layers comprising at least one of a first layerClient Ref: LGE/AND/20111/US; LGE Ref: 19AND055PCO1USO1 including topology data, a second layer including advanced driver-assistance systems (ADAS) data, a third layer including high-density (HD) map data, or a fourth layer including the dynamic information (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]).

Regarding claim 18, Kim as modified by Jung discloses further comprising: determining, among the autonomous driving visibility information, a first portion that includes lane information used by the image sensor and a second portion that does not include the lane information; and transmitting the first portion of the autonomous driving visibility information to the 20communication module (see at least Kim [0016], [0324], [0233], [0256], [0258], [0280], [0331]-[0337] and [0354]-[0356], please refer to rejection of claim 13 (claim 1) which shows that the autonomous driving visibility information includes lane information used by the image sensor). 

Claims 4, 5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Heong (US20200307453A1).
Regarding claim 4, Kim as modified by Jung discloses further comprising a communication unit and configured to receive the map information including a plurality of layers from the server (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]).
Kim as modified by Jung does not explicitly disclose a communication unit disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 Client Ref: LGE/AND/20111/US; LGE Ref: 19AND055PCO1USO1wherein the processor and the image sensor are disposed on the printed circuit board. (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Heong which teaches units disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 wherein the processor and the image sensor are disposed on the printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires. While Heong does not explicitly state a communication unit disposed on the printed 30circuit board, it is well known to one of ordinary skill in the art that PCBs can hold a large number of components and based on Kim as modified by Jung and Heong, it would have been obvious to one of ordinary skill in the art that any component in Kim’s disclosure such as the communication unit could be disposed on the printed 30circuit board to maximize the efficiency of the overall system.

Regarding claim 5, Kim as modified by Jung discloses wherein the processor is configured to update the map information based on the optimal path, 5wherein the device further comprises a data fusion unit configured to receive the image from the image sensor and the updated map information from the processor (see at least Kim [0016], [0173], [0210]-[0212], [0233], [0240], [0245], [0256]-[0259], [0280], [0287], [0324], [0331]-[0337], [0354]-[0356], [0406] and [0416]).
Kim as modified by Jung does not explicitly disclose a data fusion unit disposed on a printed circuit board and wherein the processor and the image sensor are disposed on the printed circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Heong which teaches units disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 wherein the processor and the image sensor are disposed on the printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires. While Heong does not explicitly state a data fusion unit disposed on the printed 30circuit board, it is well known to one of ordinary skill in the art that PCBs can hold a large number of components and based on Kim as modified by Jung and Heong, it would have been obvious to one of ordinary skill in the art that any 

Regarding claim 7, Kim as modified by Jung and Heong discloses wherein the data fusion unit is configured to communicate with the communication module disposed at the vehicle (see at least Kim [0016], [0173], [0212], [0233], [0240], [0256]-[0259], [0280], [0324], [0331]-[0337], [0354]-[0356] and [0406]).

Regarding claim 8, Kim as modified by Jung discloses further comprising a communication unit and configured to receive the map information including a plurality of layers from the server (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]).
Kim as modified by Jung does not explicitly disclose a communication unit disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 Client Ref: LGE/AND/20111/US; LGE Ref: 19AND055PCO1USO1wherein the processor and the image sensor are disposed on the printed circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Heong which teaches units disposed on a printed 30circuit board and 66Attorney Docket No.: 20172-0393001 wherein the processor and the image sensor are disposed on the printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires. While Heong does not explicitly state a communication unit disposed on the printed 30circuit board, it is well known to one of ordinary skill in the art that PCBs can hold a large number of components and based on Kim as modified by Jung and Heong, it would have been obvious to one of ordinary skill in the art that any component in Kim’s disclosure such as the communication unit could be disposed on the printed 30circuit board to maximize the efficiency of the overall system.

Regarding claim 9, Kim as modified by Jung and Heong discloses wherein the plurality of layers comprise at least one of a first layer including topology data, a second layer including advanced driver- (see at least Kim [00297] and [0300]-[0303]).

Regarding claim 12, Kim as modified by Jung does not explicitly disclose wherein the processor and the image sensor are disposed on a 10single printed circuit board. However, such matter is suggested by Heong (see at least [0065], [0068] and [0072]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Heong which teaches wherein the processor and the image sensor are disposed on a 10single printed circuit board since they are all directed to vehicles and incorporations of the teachings of Heong would increase efficiency of the overall system by at least ensuring compact size and saving of wires.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Heong (US20200307453A1) in yet further view of Ueda (US20190361436A1).
Regarding claim 6, Kim as modified by Jung and Heong discloses wherein the processor is configured to: transmit, to the communication module, the autonomous driving visibility information, and transmit the updated map information to the data fusion unit (see at least Kim [0016], [0212], [0233], [0256]-[0259], [0280], [0324], [0331]-[0337] and [0354]-[0356]).
Kim as modified by Jung and Heong fails to disclose transmit a portion of the autonomous driving visibility information excluding information determined by the image sensor. However, such matter is suggested by Ueda (see at least [0082], [0083] and [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Heong to incorporate the teachings of Ueda which teaches transmit a portion of the autonomous driving visibility information excluding information determined by the image sensor since they are all directed to vehicles and incorporation of the teachings of Ueda would increase efficiency of the overall system by reducing the load when possible.

Regarding claim 10, Kim discloses 30wherein the processor is configured to transmit, to the communication module, the autonomous driving visibility information. (see at least [0016], [0212], [0233], [0256]-[0259], [0280], [0324], [0331]-[0337] and [0354]-[0356]).
Kim does not explicitly disclose wherein the autonomous driving visibility information includes lane information used by the image sensor. However, such matter is suggested by Jung (see at least [0052], [0054], [0064], [0070], [0071], [0074], [0075], [0099], [0120], [0121], [0139] and [0140]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim to incorporate the teachings of Jung which teaches wherein the autonomous driving visibility information includes lane information used by the image sensor since they are both directed to devices for vehicles and incorporation of the teachings of Jung would increase accuracy by incorporating a much more accurate vehicle position information and thereby increase accuracy and reliability of the overall system.
Kim as modified by Jung and Heong fails to disclose transmit a portion of the autonomous driving visibility information excluding the lane information (related to the image sensor). However, such matter is suggested by Ueda (see at least [0082], [0083] and [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung and Heong to incorporate the teachings of Ueda which teaches transmit a portion of the autonomous driving visibility information excluding the lane information (related to the image sensor) since they are all directed to vehicles and incorporation of the teachings of Ueda would increase efficiency of the overall system by reducing the load when possible.

Claims 11, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Shashua (US20180217600A1).
Regarding claim 11, Kim as modified by Jung does not explicitly disclose wherein the processor is configured to: determine difference information related to a difference between server map information received from the server and the sensing information; and 5determine the optimal path based on the difference information, the optimal path including a first path that includes the difference, and a second (see at least [0955]-[0960] and [0992]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches wherein the processor is configured to: determine difference information related to a difference between server map information received from the server and the sensing information; and 5determine the optimal path based on the difference information, the optimal path including a first path that includes the difference, and a second path that does not include the difference since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Regarding claim 16, Kim as modified by Jung discloses further comprising: receiving the map information from the server through the communication module (see at least Kim [0014], [0210], [0212], [0297], [0300]-[0303] and [0331]-[0337]); receiving the image from the image sensor (see at least [0114], [0214], [0215], [0308] and [0310]). 
Kim as modified by Jung does not explicitly disclose generating updated map information based a difference between the map information received from the server and the image from the image sensor. However, such matter is suggested by Shashua (see at least [0955]-[0960] and [0992]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches generating updated map information based a difference between the map information received from the server and the image from the image sensor since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Regarding claim 19, claim 19 is commensurate in scope with claim 11. See above for rejection of claim 11. 

Regarding claim 20, Kim as modified by Jung does not explicitly disclose transmitting the difference information 30to the server. However, such matter is suggested by Shashua (see at least [0955]-[0960] and [0992]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Shashua which teaches transmitting the difference information 30to the server since they are all directed to devices for vehicles and incorporation of the teachings of Shashua would increase efficiency and reliability of the overall system by adding a useful feature in increasing the safety, accuracy and utility.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20180000672A) in view of Jung (US20180209802A1) in further view of Ueda (US20190361436A1).
Regarding claim 17, Kim as modified by Jung discloses further comprising: transmitting, to the communication module, the autonomous driving visibility information. (see at least Kim [0016], [0212], [0233], [0256]-[0259], [0280], [0324], [0331]-[0337] and [0354]-[0356]).
Kim as modified by Jung fails to disclose transmitting a portion of the autonomous driving visibility information excluding information determined by the image sensor. However, such matter is suggested by Ueda (see at least [0082], [0083] and [0186]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Kim as modified by Jung to incorporate the teachings of Ueda which teaches transmitting a portion of the autonomous driving visibility information excluding information determined by the image sensor since they are all directed to vehicles and incorporation of the teachings of Ueda would increase efficiency of the overall system by reducing the load when possible.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 19 of copending Application No. 17035202 (reference application). For example, claim 1 of copending Application No. 17035202 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 19 also similarly anticipates all elements of claims 1 and 13 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035202
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide path information to a vehicle, the device comprising: a communication unit configured to receive map information from a server; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; and a processor configured to: based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, based on the sensing information and the optimal path, generate autonomous driving visibility information to transmit the autonomous driving visibility information to at least one of an electric component disposed at the vehicle or the server, and update the optimal path based on the autonomous driving visibility information, the autonomous driving visibility information including dynamic information related to a movable object located in the optimal path, wherein the processor is configured to control the interface unit to execute a control function related to the image sensor based on the autonomous driving visibility information.

19. A method for providing path information to a vehicle, the method comprising: receiving map information from a server; receiving sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; generating autonomous driving visibility information based on the sensing information and the optimal path to transmit the autonomous driving visibility information to at least one of an electric component disposed at the vehicle or the server; updating the optimal path based on the autonomous driving visibility information, the autonomous driving visibility information including dynamic information related to a movable object located in the optimal path; and controlling an interface unit to execute a control function related to the image sensor based on the autonomous driving visibility information.



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17035325 (reference application). For example, claim 1 of copending Application No. 17035325 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart.  Claim 17 also similarly anticipates all elements of claims 1 and 13 of the instant application. 


(instant application)
copending Application No. 17035325
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide a path information to a vehicle, the device comprising: a communication unit configured to receive, from a server, map information including a plurality of layers of data; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; a processor configured to: identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, and update the optimal path based on dynamic information related to a movable object located on the optimal path and the autonomous driving visibility information; and an event data recorder (EDR) configured to store vehicle status information including first sensor data sensed by a first sensor associated with an operation of the vehicle, and second sensor data sensed by a second sensor associated 


17. A path providing method, performed by a path providing device configured to provide path information to a vehicle, the method comprising: receiving, from a server, map information including a plurality of layers of data; receiving, from one or more sensors disposed at the vehicle, sensing information including an image received from an image sensor; identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; storing vehicle status information including first sensor data sensed by a first sensor associated with an operation of the vehicle, and second sensor data sensed by a second sensor associated with surrounding information of the vehicle; and including 



Claims 1, 3 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1, 5 and 17 of copending Application No. 17035341 (reference application). For example, claim 1 of copending Application No. 17035341 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart.  Claim 17 also similarly anticipates all elements of claims 1 and 13 of the instant application. Claim 5 also similarly anticipates all elements of claim 3 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035341
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a 


17. A path providing device configured to provide a path information to a vehicle, the device comprising: a communication unit configured to receive, from a server, map information including a plurality of layers of data from a server; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; and a processor configured to: identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electrical part disposed at the vehicle based on the sensing information and the determined optimal path, and update the optimal path based on dynamic information related to a movable object located on the optimal path and the autonomous driving visibility information; and an event data recorder (EDR) configured to store vehicle status information including 78Attorney Docket No.: 20172-0401001 Client Ref: LGE/AND/20108/US; LGE Ref: 19AND067PC01US01 first sensor data sensed by a first sensor associated with an operation of the vehicle, and second sensor data sensed by a second sensor associated with surrounding information of the vehicle, wherein the processor, the communication unit, and the EDR are 

5. The path providing system of claim 4, wherein the processor is configured to transmit the autonomous driving visibility information to the connected communication unit, and wherein the autonomous driving visibility information is transmitted to an electrical part provided in the vehicle in a wired or wireless manner through the communication unit.



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 14 of copending Application No. 17035186 (reference application). For example, claim 1 of copending Application No. 17035186 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 14 also similarly anticipates all elements of claims 1 and 13 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035186
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide path information to a vehicle, the device comprising: an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path, wherein the path providing device further comprises a data fusion unit configured to extract a portion of the map information to be updated based on the image received from the image sensor.

14. A method for providing path information to a vehicle, the method comprising: receiving sensing information from one or more sensors disposed at the vehicle, wherein receiving the sensing information comprises receiving an image from an image sensor disposed at the vehicle; based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle; based on the sensing information and the optimal path, generating autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server; updating the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path; and extracting a portion of the map information to be updated based on the image received from the image sensor.



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 11 of copending Application No. 17036728 (reference application). For example, claim 1 of copending Application No. 17036728 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 11 also similarly anticipates all elements of claims 1 and 13 of the instant application. 


(instant application)
copending Application No. 17036728
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5a communication unit configured to receive map information from a server, the map information comprising a plurality of layers of data; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; 10a processor configured to: based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path; and 20a memory configured to store information used for determining or updating the optimal path, the memory comprising a plurality of memories configured to store the information used for determining or updating the 

11. A non-transitory memory device having stored thereon program instructions which, when executed by at least one processor, cause performance of operations for providing path information to a vehicle, the operations comprising: 10receiving map information from a server, the map information comprising a plurality of layers of data; receiving, through a communication unit, sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; 15based on the sensing information, identifying a lane in which the vehicle is located among a plurality of lanes of a road, determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, based on the sensing information and the optimal path, generating autonomous driving 20visibility information to be transmitted to at least one of an electric component disposed at the vehicle or the server, and updating the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 19 of copending Application No. 17035214 (reference application). For example, claim 1 of copending Application No. 17035214 recites all elements 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035214
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide a path information to a vehicle, the device comprising: a communication unit configured to receive map information from a server, the map information including a plurality of layers of data; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; and a processor configured to: identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, and update the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information, wherein the processor is configured to control the interface unit to shut 

19. A path providing method, performed by a path providing device configured to provide path information to a vehicle, the method comprising: receiving, from a server, map information including a plurality of layers of data; receiving, from one or more sensors disposed at the vehicle, sensing information including an image received from an image sensor; identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; and generating a control command to shut off or restart an engine of the vehicle based on the autonomous driving visibility information while the vehicle is stationary.



anticipation type double patenting as being unpatentable over claim 1 of copending Application No. 17034962 (reference application). For example, claim 1 of copending Application No. 17034962 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17034962
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide a path information to a vehicle, the path providing device comprising: 5a telecommunication control unit configured to receive, from a server, map information including a plurality of layers of data; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; and 10a processor configure to: identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map 15information, generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electrical part disposed at the vehicle based on the sensing information and the determined optimal path, and 20update the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous 






Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 18 of copending Application No. 17035075 (reference application). For example, claim 1 of copending Application No. 17035075 recites all elements 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035075
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide a path information to a vehicle, the device comprising: 5a communication unit configured to receive, from a server, map information including a plurality of layers of data; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from an image sensor; and 10a processor configured to: identify a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map 15information, generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path, and 20update the optimal path based on dynamic information related to a movable object located on the optimal path and the autonomous driving visibility information, wherein the processor is configured to receive different types of sensor data from a plurality of 

18. A path providing method, performed by a path providing device configured to provide path information to a vehicle, the method comprising: 25receiving, from a server, map information including a plurality of layers of data; receiving, from one or more sensors disposed at the vehicle, sensing 99Attorney Docket No.: 20172-0400US1 Client Ref. No.: LGE/AND/20109/US / LG Ref. No.:19AND066PCO1USO1 information including an image received from an image sensor; identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; determining an optimal path for guiding the vehicle from the identified lane, the 5optimal path comprising one or more lanes included in the map information; generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; 10updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; receiving different types of sensor data from a plurality of sensors disposed at the vehicle; and updating at least one of the autonomous driving visibility information or the 15optimal path based on information generated by combining at least two types of sensor data.



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 16 of copending Application No. 17035227 (reference application). For example, claim 1 of copending Application No. 17035227 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 16 also similarly anticipates all elements of claims 1 and 13 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035227
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information 


16. A path information providing method comprising: receiving, from a server, map information including a plurality of layers of data; receiving sensing information from one or more sensors disposed at a vehicle, the sensing information including an image received from an image sensor; identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; storing, in a 




Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 13 of copending Application No. 17035252 (reference application). For example, claim 1 of copending Application No. 17035252 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 13 also similarly anticipates all elements of claims 1 and 13 of the instant application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

(instant application)
copending Application No. 17035252
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a 


13. A path information providing method for a vehicle, the method comprising: receiving, from a server, map information including a plurality of layers of data; receiving sensing information from one or more sensors provided in the vehicle, the sensing information including an image received from an image sensor; identifying a lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; determining an optimal path for guiding the vehicle from the identified lane, the optimal 71Attorney Docket No.: 20172-0389001 Client Ref.: LGE/AND/20115/US; LGE Ref.: 19AND051PCO1US01 path comprising one or more lanes included in the map information; generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; and performing communication with an external device through a plurality of communication channels.



Claims 1 and 13 are provisionally rejected on the ground of nonstatutory anticipation type double patenting as being unpatentable over claims 1 and 17 of copending Application No. 17035270 (reference application). For example, claim 1 of copending Application No. 17035270 recites all elements of claims 1 and 13 of the instant application as shown below in the claim comparison chart. Claim 17 also similarly anticipates all elements of claims 1 and 13 of the instant application. 


(instant application)
copending Application No. 17035270
1. A path providing device configured to provide path information to a vehicle, the device comprising: 5an image sensor; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information including an image received from the image sensor; and a processor configured to: 10based on the sensing information, identify a lane in which the vehicle is located among a plurality of lanes of a road, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in map information received through a communication module disposed at the vehicle, 15based on the sensing information and the optimal path, generate autonomous driving visibility information to be transmitted to at least one of an electric component disposed at the vehicle or a server, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path.
1. A path providing device configured to provide a path information to a vehicle, the device comprising: a communication unit disposed on a printed circuit board and configured to receive map information from a server, the map information comprising a plurality of layers of data; an interface unit configured to receive sensing information from one or more sensors disposed at the vehicle, the sensing information comprising an image received from an image sensor; and a processor disposed on the printed circuit board and configured to: identify a lane in which the vehicle is located among a plurality of lanes of a road, based on the sensing information, determine an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information, generate autonomous driving visibility information and transmit the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the optimal path, and update the optimal path based on the autonomous driving visibility information and dynamic information related to a movable object located in the optimal path, wherein the communication unit is configured to transmit data to the processor and to receive data from the processor, the 

17. A path information providing method for a vehicle, the method comprising: receiving, from a server, map information including a plurality of layers of data; receiving sensing information from one or more sensors provided in the vehicle, the sensing information including an image received from an image sensor; identifying lane in which the vehicle is located among a plurality of lanes of a road based on the sensing information; determining an optimal path for guiding the vehicle from the identified lane, the optimal path comprising one or more lanes included in the map information; generating autonomous driving visibility information and transmitting the generated autonomous driving visibility information to at least one of the server or an electric component disposed at the vehicle based on the sensing information and the determined optimal path; updating the optimal path based on dynamic information related to a movable object located in the optimal path and the autonomous driving visibility information; and performing communication with an external device through a plurality of communication channels.


Claims 2-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of all the copending Applications mentioned above in view of the corresponding references used for each dependent claim under the 35 USC 103 above. Although the co-pending claims of all the copending Applications mentioned above (hereinafter “co-pending applications”) are not identical to all of the claims 2-12 and 14-20 of the instant application, claims 2-12 and 14-20 of the rendered obvious in view of the co-pending claims in view of the prior art. Please refer to 35 USC 103 above for further explanation and clarification of the obviousness for each corresponding dependent claim.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please observe the prior arts cited in the attached PTO-892 form. Specifically, Applicant would like to point to US20140379247A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.